Citation Nr: 0724366	
Decision Date: 08/07/07    Archive Date: 08/20/07

DOCKET NO.  03-28 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased initial evaluation for PTSD, 
currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, that granted the veteran's claim of 
entitlement to service connection for PTSD, at a 30 percent 
evaluation.  During the course of this appeal, the evaluation 
of PTSD was increased to 50 percent effective from the date 
of the grant of service connection; however, the veteran 
continues to disagree with the level of disability assigned.

A previous Board decision was vacated and remanded by the 
United States Court of Appeals for Veterans Claims (Court) in 
September 2006.  This issue therefore returns to the Board.


FINDINGS OF FACT

The veteran's PTSD is currently manifested by no more than 
moderate occupational and social impairment with reduced 
reliability and productivity.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for the 
veteran's service connected post traumatic stress disorder 
have not been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 
C.F.R. Part 4, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in March 2001 and April 
2007.  The originating agency essentially asked the veteran 
to submit any pertinent evidence in his possession, and 
specifically informed him of the evidence required to 
substantiate his claim, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  Therefore, the Board finds that he was provided with 
the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records and post-service medical 
records, which will be addressed as pertinent, particularly, 
the veteran's VA outpatient treatment records and reports of 
VA examination.  In addition, neither the veteran nor his 
representative has identified any additional pertinent 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such evidence.  Therefore, 
the Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to this claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

As the Board is denying this claim, no additional disability 
rating or effective date will be assigned, so there can be no 
possibility of any prejudice to the appellant under the 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  For the above reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide the 
issues discussed in this decision.  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 
4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2006) 
(harmless error).

The Board will address the evidence of record as pertinent, 
particularly, the veteran's VA treatment records and report 
of VA examinations.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss in detail the extensive evidence submitted 
by the veteran or on his behalf.  The Board will summarize 
the relevant evidence where appropriate, and the Board's 
analysis below will focus specifically on what the evidence 
shows or fails to show on each of his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) (a discussion of 
all evidence by the Board is not required when the Board has 
supported its decision with thorough reasons and bases 
regarding the relevant evidence).

Historically, the Board notes that service connection was 
granted for PTSD at a 30 percent evaluation by an October 
2002 rating decision.  This decision was based on the 
veteran's statements and the report of VA examination.  
However the veteran at that time disagreed with the level of 
disability assigned.  In August 2003, the veteran's 
evaluation for his service connection PTSD was increased to a 
50 percent evaluation; however, the veteran continues to 
disagree with the level of disability assigned.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7 (2006).  The veteran's 
entire history is reviewed when making disability 
evaluations.  See 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1995).

The United States Court of Appeals for Veterans Claims 
(Court) has noted that there is a distinction between a claim 
based on the veteran's dissatisfaction with the initial 
rating (a claim for an original rating) and a claim for an 
increased rating.  It also indicated that in the case of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The Court in AB v. Brown, 6 Vet. App. 35 at 38 
(1993), stated that a claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and it follows 
that an increased rating remains in controversy where less 
than the maximum is awarded.

The veteran has been assigned a 50 percent rating for PTSD in 
accordance with the criteria set forth in the Schedule for 
Rating Disabilities, 38 C.F.R. Part 4, Diagnostic Code 9411 
(2006).  Under rating criteria for PTSD, a 50 percent 
evaluation is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships. 

A 100 percent rating will be assigned with evidence of total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.

A GAF rating is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994).

A GAF score of 31 to 40 signifies some impairment in reality 
testing or communication, or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood (e.g., where a depressed man avoids 
friends, neglects family, and is not able to work).  A GAF of 
41 to 50 is defined as serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifter) or 
any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  A GAF score of 61 to 70 is indicative of some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, with some meaningful 
interpersonal relationships. 

The GAF score is only one factor to be considered in 
ascertaining the degree of impairment caused by the veteran's 
psychiatric illness.

To summarize, the veteran's statements regarding the severity 
of his service-connected disability are deemed competent with 
regard to the description of symptoms.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  However, these statements 
must be considered with the clinical evidence in conjunction 
with the appropriate rating criteria.

Taking into account all relevant evidence, the Board finds 
that the criteria for an increased evaluation, for the 
veteran's service connected PTSD, have not been met.  In this 
regard, the Board looks at all evidence of record, but 
particularly, the report of the veteran's VA examination 
dated September 2002, which indicated that the veteran 
reported that he had been married for 25 years, though he had 
almost separated twice, that he had previously had a great 
deal of conflict with his son, but that they were now getting 
along better, that he felt close to his wife and children, 
that he had no friends, but that he does attend church, and 
that he has held many jobs.  Objective findings from that 
examination indicated that the veteran was alert, oriented, 
and neatly groomed with adequate hygiene, with a somewhat 
constricted affect, but with speech normal to content and 
clarity, with no hallucinations or delusions noted, with the 
veteran reporting no suicidal ideation in over four years, 
the last time being when his wife threatened to leave him, 
and no homicidal ideation.  The veteran did report 
experiencing intrusive distressing recollections of the war 
several times a week, nightmares once every two to three 
months, occasional flashbacks, sleep disturbances, decreased 
interest in activities, irritability, difficulty 
concentrating, and hypervigilance.  At that time, the veteran 
was diagnosed with chronic PTSD and alcohol dependence in 
sustained partial remission, with a GAF of 55.  The veteran 
was found to have moderate symptoms and moderate impairment 
in social and occupational functioning.  Thus, while the 
veteran does have significant symptomatology according to 
this examination, as noted above, he has no suicidal 
ideation, was able to maintain several relationships with 
family, attend his church, and maintain employment, as well 
as adequate grooming and hygiene.  The Board finds this 
symptomatology consistent with a finding of occupational and 
social impairment with reduced reliability and productivity.  
The Board finds the evidence from this examination 
particularly probative since it was based on a thorough 
examination of the veteran.

The Board also notes the report of a PTSD intake record dated 
in May 2003, which  indicated that the veteran reported 
experiencing frequent intrusive thoughts and flashbacks 
regarding Vietnam, having a decreased interest in activities 
he used to enjoy, having a tendency to isolate from friends 
and family, continued problems with anger, difficulty with 
sleep, experiencing hypervigilance and concentration 
difficulty, and depression in response to life stressors, 
such as losing jobs.  The veteran reported that he had been 
at his current job for the past year, although with 
difficulties.  He stated that at times he experiences 
"serious" suicidal thoughts, but has no current intent or 
plan.  The examiner noted that the veteran experienced high 
levels of anxiety and stress.  The veteran was diagnosed with 
PTSD and alcohol dependence in sustained partial remission.  
Medication was prescribed.  Although the veteran reported 
significant symptoms at this time, he was found to be able to 
maintain a job and some relationships with family; 
considering all of the symptomatology from this record, the 
Board finds this evidence also consistent with a finding of 
occupational and social impairment with reduced reliability 
and productivity.

The veteran submitted a statement from a former employer in 
September 2003 reflecting that the veteran seemed to have 
mental problems during his employment and had difficulty with 
his memory, taking orders, and handling the pressures of the 
job.  The Board points out that, as a lay person, the 
employer is competent to comment on observations of the 
veteran, but only medical professionals are competent to 
express opinions as to medical diagnoses or causation.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

A June 2006 report of VA PTSD examination indicated that the 
veteran has been married for 29 years, and lives with his 
spouse and adult children.  He described his relationship 
with his wife and children as fair.  He reported that he had 
very few friends, but had some at his hunting camp.  The 
veteran was not working now due to a combination of medical 
problems, including becoming disabled in April 2005 following 
a back injury.  The veteran reported that he was still having 
trouble with his temper.

Upon examination, the veteran was alert and oriented to time, 
place, person and situation.  The veteran's concentration 
seemed poor.  He was neatly groomed with adequate hygiene.  
His affect was varied throughout the interview, but mostly 
flat.  His speech was generally normal with regard to 
production, volume, content, and clarity.  He reported that 
he sees deer in his yard that other people can't see; but the 
examiner indicated that it was unclear if that represented a 
hallucination.  Delusions were denied.  The veteran was not 
found to have suicidal or homicidal ideation at that time.  
There was no impairment of thought process or communication.  
The veteran was able to maintain personal hygiene and 
activities of daily living.  He also reported problems with 
fear, and reexperiencing intrusive thoughts, nightmares, and 
psychological reactivity.  He reported avoidance of thoughts, 
and feelings, and conversations that are reminders of trauma.  
He also reported loss of interest in activities, and 
emotional numbing and a restricted affect.  He reported 
insomnia, diminished concentration, extreme irritability, 
hypervigilance, and exaggerated startle response.  He was 
also found to be mildly depressed, but he denied symptoms 
consistent with a full major depressive disorder.  The 
veteran was assessed with a GAF of 50.  He was found to have 
a history of marginal work and social functioning.  It was 
noted that his levels of occupational functioning were 
compromised because of medical problems.  His level of PTSD 
symptomatology appeared to be comparable to the level noted 
in 2002.  While the veteran was found, as noted above, to 
have significant symptomatology due to his PTSD, the veteran 
was noted to have remained married for 29 years, to have a 
relationship with his wife and children, to have some friends 
he participated in hunting with, to be neatly groomed with 
adequate hygiene, and to not have any suicidal or homicidal 
ideation.  He was found to be not working at this time 
primarily due to other medical issues such as a back injury.  
Thus the Board finds this level of symptomatology to be 
consistent with a finding of moderate occupational and social 
impairment with reduced reliability and productivity.

Therefore, considering the above noted evidence, and all 
evidence of record, the Board finds the veteran's current 
level of symptomatology consistent with a finding of 
occupational and social impairment with reduced reliability 
and productivity, which warrants a 50 percent evaluation, the 
evaluation the veteran is currently receiving.  The Board 
finds that the evidence of record does not indicate that the 
veteran has occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, such that a higher 
rating of 70 percent would be warranted.  In this regard, 
while the veteran does appear to have some impaired impulse 
control in the form of unprovoked irritability with periods 
of violence, he does not exhibit obsessional rituals, 
illogical, obscure, or irrelevant speech, or neglect of 
personal appearance or hygiene.  Further, the veteran's GAF 
score of 55 is indicative of no more than moderate symptoms 
or moderate difficulty in social, occupational, or school 
functioning.  While the veteran has stated that he has no 
friends, he does attend church and has been able to maintain 
a relationship with his wife and children, and recently 
reported that he has friends that he hunts with.  Although he 
has been employed in many different jobs, he has generally 
been able to maintain employment.  He has at all times been 
able to maintain adequate grooming and hygiene.  He has not 
been found to have obsessional rituals or be delusional.  He 
has at all times been found to be oriented, with clear 
speech.  The more recent VA examination found a GAF of 50, 
but specifically noted that the level of impairment was 
comparable to that noted in 2002, when it was characterized 
as moderate.  

While the Board does find that the veteran's service 
connected disability has had an impact on his employment, the 
Board finds that this impact is adequately reflected in the 
level of disability the veteran is currently receiving.  
Considering the above noted evidence, and all evidence of 
record, the Board therefore finds this level of 
symptomatology, as noted above, consistent with a finding of 
moderate occupational and social impairment with reduced 
reliability and productivity, which warrants a 50 percent 
evaluation, the evaluation the veteran is currently 
receiving.

Thus, the Board finds that the preponderance of the evidence 
of record is against the grant of an increased rating for the 
veteran's service connected PTSD.  As the preponderance of 
the evidence is against the claim, the benefit-of-the-doubt 
doctrine does not apply, and an increased rating must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).

Finally, as this issue deals with the rating assigned 
following the original claim for service connection, 
consideration has been given to the question of whether the 
application of "staged ratings" as enunciated by the Court, 
in the case of Fenderson, would be in order.  However, the 50 
percent rating has been in effect since the effective date of 
service connection for PTSD, and at no time has it been 
medically demonstrated that this disability has warranted any 
higher rating.  Therefore, there is no basis for staged 
rating in the present case.


ORDER

Entitlement to an increased initial evaluation for PTSD, 
currently evaluated as 50 percent disabling, is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


